Opinion issued November 14, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00514-CV
                           ———————————
           $4,416.00 IN UNITED STATES CURRENCY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Case No. 11-CV-1941


                         MEMORANDUM OPINION

      Appellant, Terry Mark Waddell, the real party in interest in the underlying

forfeiture proceeding, has neither paid the required fees nor established indigence

for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T

CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and

Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

      On September 24, 2013, we notified appellant, at his address in the

Powledge Unit, Texas Department of Criminal Justice, Palestine, Texas, that his

appeal, which was previously abated, had been reinstated on this Court’s active

docket. We also notified appellant that the filing fee was due and that this appeal

could be dismissed unless he paid one-half of the filing fee no later than 10 days

from the date of the order and the other one-half of the filing fee no later than 30

days from the date of the order.      The Court’s notice was returned, with the

following marked on the envelope: “return to sender” and “released.”1 Appellant

has neither paid the filing fee nor responded to the Court’s notice nor provided us

with any other address or means of contacting him. See TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




1
      The Court’s attempt to locate appellant’s current address through the Texas
      Department of Criminal Justice’s website was unsuccessful.
                                         2